Citation Nr: 0323341	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to a compensable evaluation for fracture, healed, 
third finger, right.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In pertinent part, the RO denied 
entitlement to the veteran's claim to an increased evaluation 
for fracture, third finger, right (dominant).  

In August 2002, the veteran presented testimony at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing has been prepared and associated 
with the claims folder.


REMAND

The veteran's fracture, healed, of the right third finger is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226-5227 (2002) (ankylosis of 
individual fingers).  He contends that his condition is more 
severe than indicated by his current disability rating.  

Prior to August 26, 2002, Diagnostic Code (DC) 5227 provided 
a noncompensable evaluation for ankylosis for any finger 
other than the thumb, index finger, or middle finger.  38 
C.F.R. § 4.71a, DC 5227 (2002).

Prior to August 26, 2002, DC 5226 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
middle finger of both the major and minor hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, DC 5226 provides an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  67 Fed. Reg. 48,784-787 (July 
26, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5226).

For the long finger (digit III), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.   A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229, as added by 67 Fed. Reg. 48,784-787 
(July 26, 2002).  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers:  Favorable Ankylosis, Note 3 (2002).

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which expressly overturned, in part, the 
Court's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the Federal Circuit's 
decision in Kuzma appears to be limited to the retroactive 
application of section 3(a) of the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In fact, the 
Federal Circuit specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the Federal Circuit 
intended Kuzma to completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), which occur prior to the 
conclusion of the administrative or judicial appeals process.  
In other words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions of Diagnostic Codes 5226-5229, and 
therefore remand is required.  See Karnas, supra.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should readjudicate the veteran's 
claim, considering the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226-2227 (2002) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5226-5229 
(effective on and after Aug. 26, 2002).  The 
version more favorable to the veteran should be 
applied for the period on and after August 26, 
2002, and only the old version may be applied 
for the period before that effective date.

2.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental statement of 
the case, which contains notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



